Dismissed and Memorandum Opinion filed July 21, 2005








Dismissed and Memorandum Opinion filed July 21, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00067-CV
____________
 
WILLIAM WHITE,
Appellant
 
V.
 
LAWRENCE
THOMAS, Appellee
 

 
On Appeal from the County Court at Law No. 3
Galveston
County, Texas
Trial Court Cause No.
52,164
 

 
M E M O R A N D U M  O
P I N I O N
This is an appeal from a judgment signed January 3, 2005, in
an appeal from the Justice Court.  The
reporter=s record was filed March 2,
2005.  The clerk=s record was filed on April 12,
2005.  No brief was filed.
On June 23, 2005, this court issued an order stating that
unless appellant submitted his brief, together with a motion reasonably
explaining why the brief was late, on or before 
July 11, 2005, the court would dismiss the appeal for want of
prosecution.  See Tex. R. App. P. 42.3(b).  Appellant filed no response.




Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed July 21, 2005.
Panel consists of Chief Justice
Hedges and Justices Fowler and Frost.